Title: To George Washington from William Hartshorne, 6 March 1786
From: Hartshorne, William
To: Washington, George



Sir
Alexandria March 6. 1786

Your favor of this day I recd and shall forward your Letter to Mr Mercer tomorrow & if he will pay the money my assistant will bring it, or should Mr Mercer be returned to Virginia, bring back the Letter.
I have a Letter from Capt. Pearce of the 26th Janry wherein he says he has wrote you respecting his acct for Freight of the Jack Ass and that you might Settle with me as you pleased and that he should be Perfectly pleased with what Suited you—I observe the uncertainty you are in about this accot being paid as mentioned in your Letter of the 20th Ulto—Mr Pearce writes me he had sent you a Letter on the Subject—if the matter has not been cleared up to your Satisfaction Please to informe me as I owe you money for Flour which should have been paid before, but I was in hopes this accot would have been deducted, but I

will now pay as soon as I can get the money which expect will be in a few days—I am very Respectfully Yours

Wm Hartshorne

